OPINION ON PETITION FOR REHEARING.
(18 Pao. 451.)

Per Curiam:

A petition for rehearing has been filed in these cases, and upon its consideration, while it is denied, it is deemed best to add a word to the foregoing expression of the court’s views.
It is insisted that not sufficient consideration has been given to the fact that Withers and Dewese were passing along a public street, and when killed were standing upon such street; that the fact that they were upon a street should be considered in settling the question of their culpable contributory negligence. This was not left out of our consideration of the cases, even though omitted from mention in the opinion. *628The fact that the street ran across the yardage space of the railroad imposed additional caution upon both the railroad company and those who, knowing the use of the same by the company, attempted to cross the switch-tracks. The culpable negligence of the company granted, and only the contributory negligence of the deceased was considered. The fact of the existence of these numerous switch-tracks and their frequent use was well known to Withers and Dewese, and there was therefore imposed upon them a higher degree of care and caution in using the street. In such a case the rights of the railroad company and of the traveling public are “about equal.” (Railway Co. v. Schwindt, 67 Kan. 8, 72 Pac. 573.) To be sure, one using the street at such crossing is not a trespasser, and is not to have applied to him the rules applicable to a trespasser, but he must be held to that higher degree of care and caution which is obviously required of one encountering the known additional danger resultant from such conditions.
It is urged with much energy that the conclusion reached overrules the principle laid down in K. P. Rly. Co. v. Pointer, 14 Kan. 37, and many other cases announcing the same principle, to wit:
“Where the facts, though undisputed, are such that when taken singly or in combination different minds will come to different conclusions as to the reasonableness and care of the parties conduct, the question is one which may properly be left to the determination of the jury.”
This doctrine is not overruled, but is recognized, affirmed, and applied. This principle puts upon the court the ultimate duty of determining what cases, upon their facts, are to be left with the jury, and in what cases, upon their facts, the court must take the burden. To declare a general principle is an easy *629matter ; in its application lies the difficulty. The line that differentiates is a variant one. The debatable land is often a wide one. This was recognized by Mr. Justice Brewer, who wrote the opinion in the Pointer case, when he expressed “great doubt” as to which side of the line that case ought to fall, and further said that the court ought not to permit the perpetration of a glaring wrong, even though sanctioned by the verdict of three juries. In that case it seems from the dissent of Chief Justice Kingman that he thought that upon the facts, notwithstanding the verdicts of three juries for the plaintiff, judgment ought to have been directed for the defendant. So, of necessity, the court must in each case and upon its own facts determine whether it is one falling within or without the rule. In the case at bar the court' by a majority of its members held the undisputed facts to be such as show contributory negligence on the part of the deceased of such gravity as to prevent recovery.
The petition is denied.